Hodges, J.
"1. There was no error in the instructions of the presiding judge as to the law of guardian and ward, and the court did not err in charging that a failure to account for money received by him as guardian and placed to his individual credit would be a breach of the guardian’s trust, for which the surety on the guardian’s bond would be liable.
2. Considering the charge of the court under the evidence, no error was committed in the instructions complained of. The requests to charge rejected by the trial judge were not apt and applicable to the case. The verdict finding against the contentions of the plaintiff in error was right and proper. Judgment affirmed.